J-S25029-12


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RANDAL R. RUSHING,

                            Appellant                  No. 898 MDA 2011


            Appeal from the Judgment of Sentence October 4, 2010
             In the Court of Common Pleas of Lackawanna County
              Criminal Division at No(s): CP-35-CR-0002572-2008


BEFORE: STEVENS, P.J., BOWES, and STRASSBURGER,** JJ.

JUDGMENT ORDER BY BOWES, J.:                       FILED OCTOBER 01, 2014

       The Pennsylvania Supreme Court having reversed this Court’s prior

order and reinstated Randal R. Rushing’s judgment of sentence for

kidnapping and second-degree murder, see Commonwealth v. Rushing,

__ A.3d __ (Pa. 2014) (filed August 18, 2014), we hereby remand the

record to the trial court.

       Jurisdiction relinquished.

       P.J. Stevens did not participate in this Court’s consideration or decision

of this judgment order.



____________________________________________


**
     Retired Senior Judge assigned to the Superior Court.
J-S25029-12




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/1/2014




                          -2-